Citation Nr: 0020902	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-06 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private hospital care administered from June 15, 
1998 to June 16, 1998.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from September 1950 
to June 1952, and from June 1953 to February 1954.  His claim 
arises from an August 1998 determination of the Department of 
Veterans Affairs Medical Center (VAMC) in Oklahoma City, 
Oklahoma.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was certified to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  Without prior authorization from VA, the veteran received 
private medical treatment on June 15, 1998 and June 16, 1998, 
for chest pain radiating to the jugular notch and mid-
abdomen.

2.  The veteran's only service-connected disability is post-
traumatic stress disorder, which is not permanently and 
totally disabling in nature.  


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
unauthorized private hospital care administered from June 15, 
1998 to June 16, 1998, have not been met.  38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking payment or reimbursement for the cost 
of hospital care administered without prior VA authorization 
at a non-VA medical facility from June 15, 1998 to June 16, 
1998.  The veteran does not contend that he had prior 
authorization from VA to receive the medical treatment now at 
issue, nor does the record so indicate.  As such, the 
provisions of 38 U.S.C.A. §§ 1703 and 1710 (West 1991 & Supp. 
1999) are not for consideration, and will not be considered 
further by the Board.  Instead, the veteran contends that VA 
should indemnify him against the cost of medical expenses 
incurred as a result of such treatment because: (1) initial 
admission was the result of a medical emergency; (2) VA 
medical facilities were not feasibly available to him; and 
(3) he suffers from a service-connected disability that is 
permanent and total in nature.  

The facts in this case are as follows.  On June 15, 1998, the 
veteran presented to the Jackson County Memorial Hospital in 
Altus, Oklahoma, complaining of chest pain that he described 
as heaviness and burning in the epigastrium, and that 
radiated to the jugular notch down to the mid-abdomen.  This 
was associated with belching and gas.  The veteran was seen 
in the emergency room and was given an electrocardiogram.  He 
then was admitted to the coronary care unit for additional 
studies.  He was discharged the following day with a 
diagnosis of chest pain, alcohol abuse, a history of 
myocardial infarction, and hypertension.

The question presented is whether the veteran was entitled to 
this unauthorized medical treatment.  See 38 U.S.C.A. 
§ 1728(a)(1)-(3) (West 1991); 38 C.F.R. § 17.120 (1999).  If 
so, he would be entitled to payment or reimbursement for the 
cost of such treatment, notwithstanding that it was incurred 
without prior VA authorization.  However, to be entitled to 
this benefit, it must be demonstrated that the treatment 
received was for an adjudicated service-connected disability 
or for any disability if the veteran has a total disability 
that is permanent in nature resulting from a 
service-connected disability.  See 38 C.F.R. § 17.120(a)(1) 
and (3).  In this case, the veteran's only service-connected 
disability is post-traumatic stress disorder, which is 
evaluated as totally disabling.  However, this disability has 
not been adjudicated as permanently disabling.  Rather, the 
RO's last rating decision rendered in September 1998 
indicates that a future examination is planned for August 
2000 to further evaluate the severity of this disorder.  
Moreover, the private medical treatment received by the 
veteran for the period in question was not for a 
service-connected disability; instead, it was for various 
physical disabilities that are completely unrelated to his 
service-connected disability.  

Given the foregoing circumstances, VA may not indemnify the 
veteran against 
expenses incurred as a result of the private medical care 
that he received from June 15, 1998 to June 16, 1998.  This 
is so notwithstanding that the veteran has a 
service-connected disability evaluated as 100 percent 
disabling.  As such, the Board finds no reasonable basis upon 
which to predicate a grant of the benefit sought.


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized private hospital care administered from June 15, 
1998 to June 16, 1998, is denied.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals




 

